DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201920354165.7, filed on March 20, 2019. The certified copy of CN 201920354165.7 has been received.

Claim Objections
Claims 2, 3 and 4 are objected to because of the following informalities:  Change “A noise-reducing earphone” to “The noise-reducing earphone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, 
As for claim 1, line 9, the cited claim limitations of “… the inner ear canal” lacks antecedent basis, hence render claim 1 unclear and indefinite.
As for claim 1, line 11, the cited claim limitations of “DSP (12)” lacks the definition of acronym DSP, hence render claim 1 unclear and indefinite.
AS for claim 1, lines 11-12, applicant is claiming a “sound effect decoder (13)” and on lines 14-15 and line 18, applicant is claiming a “sound effect encoder (13)”. It is unclear the claimed “(13)” is a decoder or encoder, hence render claim 1 unclear and indefinite.
As for claim 1, lines 21-22, the cited claim limitations of “…the DAC (15)” lacks antecedent basis, hence render claim 1 unclear and indefinite.
As for claim 1, lines 22-23, the cited claim limitations of “…the audio processor (16)” lacks antecedent basis, hence render claim 1 unclear and indefinite.
As for claim 1, line 23, the cited claim limitations of “… the analog signal converter (17)” lacks antecedent basis, hence render claim 1 unclear and indefinite.
As for claim 1, line 24, the cited claim limitations of “… the preamplifier (18)” lacks antecedent basis, hence render claim 1 unclear and indefinite.
As for claim 1, lines 24-25, the cited claim limitations of “… the weak signals received” lacks antecedent basis, hence render claim 1 unclear and indefinite.
As for claim 1, line 25, the cited claim limitations of “…weak signals …” is a relative term. Examiner is not sure how “weak” in terms of amplitudes, levels or thresholds in order for the cited signal is amplified.

Dependent claims 2-4 were also rejected under 35 U.S.C. 112(b), second paragraph due to their virtue of dependency to claim 1 which is rejected under 35 U.S.C. 112(b), second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 19, 2022
/SIMON KING/Primary Examiner, Art Unit 2653